DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 5, 6, 22, 24, and 36-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 6,328,043 to Kim in view of U.S. 2009/0308840 by Kohno in view of U.S. 2004/0118436 by Joyce in view of U.S. 2010/0175713 by Fukiage in view of U.S. 6,584,987 by Cheng.
With regard to claims 1 and 24, Kim teaches a method of cleaning a substrate-processing chamber, wherein the method comprises performing a plasma purge and gas-only purge (Col. 3, 26-64; Col. 5, 1-47).  In Kim’s method a plasma is generated within a processing chamber of a chemical vapor deposition system, wherein the plasma is generated with NF3 gas (applicant’s first gas).  After the plasma step, Kim teaches performing a pump-based evacuation of the processing chamber such that plasma species are evacuated from the processing chamber (Col. 5, 22-23).  After the evacuation step, a gas-only purge of the processing chamber is performed by flowing argon gas (applicant’s second gas) into the chamber (by way of line 36 in Figure 1; Col. 
Kim does not describe the processing chamber of Kim’s chemical vapor deposition system as a vacuum enclosure.
Kohno teaches that when attempting to remove undesired material from the processing chamber of a chemical vapor deposition system via pumping, such pumping can successfully be performed with a vacuum pump that can decrease the chamber pressure to a predetermined level when evacuating the undesired material (Par. 0043 and 0074).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the evacuation pump (item 52 in Kim’s Figure 1) and processing chamber of Kim such that the evacuation pump is a vacuum pump that can pump the processing chamber down to a predetermined vacuum pressure when performing the steps of evacuating the processing chamber.  In this method of Kim in view of Kohno, the processing chamber is evacuated down to a predetermined vacuum pressure (reads on base vacuum) when argon is evacuated from the processing chamber (see Col. 5, 33-35 of Kim).  Kohno teaches that when attempting to remove undesired material from the processing chamber of a chemical vapor deposition system via pumping, such pumping can successfully be performed with a vacuum pump that can decrease the chamber pressure to a predetermined level when evacuating the undesired material.  The motivation for performing the modification would be to pump the chamber down to a low pressure during the chamber evacuation steps – thus advantageously ensuring that undesired material is removed from the processing chamber.  Kim’s method is a method 
Kim teaches that cleaning of the processing chamber can be performed “periodically at regular time intervals when the chamber is in an idle state” (Col. 3, 57-64), but the combination of Kim in view of Kohno does not recite having a length of idle time prior to cleaning being at least ten minutes.
Joyce teaches that, when a plasma chamber for processing substrates is idle for an extended period of time, the chamber can be advantageously kept clean by repeating a cleaning routine for that chamber every thirty minutes (Abstract; Par. 0011-0014).  Joyce also teaches that that a controller can be used to perform the cleaning every thirty minutes while the chamber remains idle (Par. 0011-0014).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim in view of Kohno such that the cleaning routine (comprising the plasma step using plasma generated with NF3 gas, the pump-based evacuation step that evacuates plasma species, the purge step of a gas-only purge with argon gas, and the pumping step of removing the argon) of Kim is repeated every thirty minutes during an extended idle time of the processing chamber of Kim in view of Kohno, wherein the performance of the cleaning routine every thirty minutes is automatically controlled by a controller.  In this method of Kim in view of Kohno in view of Joyce, after the first iteration of the cleaning routine is performed, the controller is considered to determine that the chamber has become idle because the first iteration of the cleaning routine is finished, and the controller is considered to start an idle time period of 30 minutes prior to performing the next iteration of the cleaning of 
The combination of Kim in view of Kohno in view of Joyce does not explicitly recite that the plasma treatment increases the temperature of the processing chamber.  However, Fukiage teaches that when using NF3 to perform plasma cleaning of a chamber’s interior, the generation of a NF3 plasma can cause an increase of temperature (Par. 0008).  In the art of performing plasma-cleaning of a chamber, it is well known that the temperature of the plasma cleaning is a result-effective variable that affects the ability of the plasma to effectively cleaning the chamber interior.  For example, Cheng teaches that a higher temperature can improve the ability of a NF3 plasma to perform chamber cleaning (Col. 5, 14-20).  Therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kim in view of Kohno in view of Joyce such that 3 cleaning plasma is optimized (which thus affects the temperature of the cleaned chamber).  Fukiage teaches that when using NF3 to perform plasm cleaning of a chamber’s interior, the generation of a NF3 plasma can cause an increase of temperature, and the motivation for performing the modification was provided by the fact that in the art of performing plasma-cleaning of a chamber, it is well known that the temperature of the plasma cleaning is a result-effective variable that affects the ability of the plasma to effectively clean the chamber interior, Cheng being an example of such a teaching.  
With regard to claim 5, the combination Kim in view of Kohno in view of Joyce in view of Fukiage in view of Cheng does not explicitly teach that the cleaning routine is repeated at least twice in succession.  However, the combination of Kim in view of Kohno in view of Joyce in view of Fukiage in view of Cheng teaches repeating the cleaning routine every thirty minutes while the chamber is idle, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim in view of Kohno in view of Joyce in view of Fukiage in view of Cheng such that the cleaning routine is repeated at least twice during a prolonged idle time period in order to advantageously maintain the cleanliness of the chamber.  
With regard to claim 6, in the combination of Kim in view of Kohno in view of Joyce in view of Fukiage in view of Cheng, the argon that corresponds to applicant’s second gas is an inert gas.  
With regard to claim 22, the combination of Kim in view of Kohno in view of Joyce in view of Fukiage in view of Cheng does not teach that the plasma is generated for a 
With regard to claim 36, the combination Kim in view of Kohno in view of Joyce in view of Fukiage in view of Cheng does not explicitly recite that the controller determines that the production with the chamber has not resumed, but in the combination of Kim in view of Kohno in view of Joyce in view of Fukiage in view of Cheng, the purpose of the cleaning-while-idle routine is to clean the chamber while it is idle, not to clean the chamber while it is being used for production.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim in view of Kohno in view of Joyce in view of Fukiage in view of Cheng such that the controller determines that the chamber is in fact idle and not back in production as a condition of executing each iteration of the cleaning routine.  The motivation for performing the modification would be to prevent the problematic situation wherein the controller is mistakenly trying to execute a cleaning routine on a chamber that is currently being used to perform production. 
With regard to claim 37, the combination of Kim in view of Kohno in view of Joyce in view of Fukiage in view of Cheng teaches that the controller is configured to execute 
With regard to claim 38, the combination Kim in view of Kohno in view of Joyce in view of Fukiage in view of Cheng does not explicitly teach that the cleaning routine is repeated at least three times in succession such that that the second performance of the cleaning routine can correspond to applicant’s first sequence.  However, the combination of Kim in view of Kohno in view of Joyce in view of Fukiage in view of Cheng teaches repeating the cleaning routine every thirty minutes while the chamber is idle, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim in view of Kohno in view of Joyce in view of Fukiage in view of Cheng such that the cleaning routine is performed at least three times during a prolonged idle time period in order to advantageously maintain the cleanliness of the chamber.  In this combination of Kim in view of Kohno in view of Joyce in view of Fukiage in view of Cheng, the second first sequence, and the third performance of the cleaning routine corresponds to applicant’s second sequence.
With regard to claim 39, the combination Kim in view of Kohno in view of Joyce in view of Fukiage in view of Cheng does not explicitly teach that the cleaning routine is repeated at least four times in succession such that that the fourth performance of the cleaning routine can correspond to applicant’s third sequence.  However, the combination of Kim in view of Kohno in view of Joyce in view of Fukiage in view of Cheng teaches repeating the cleaning routine every thirty minutes while the chamber is idle, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim in view of Kohno in view of Joyce in view of Fukiage in view of Cheng such that the cleaning routine is performed at least four times during a prolonged idle time period in order to advantageously maintain the cleanliness of the chamber.  In this combination of Kim in view of Kohno in view of Joyce in view of Fukiage in view of Cheng, the second performance of the cleaning routine corresponds to applicant’s first sequence, the third performance of the cleaning routine corresponds to applicant’s second sequence, and the fourth performance of the cleaning routine corresponds to applicant’s third sequence.  
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 6,328,043 to Kim in view of U.S. 2009/0308840 by Kohno in view of U.S. 2004/0118436 by Joyce in view of U.S. 2010/0175713 by Fukiage in view of U.S. 6,584,987 by Cheng as applied to claim 22 above, and further in view of U.S. 2011/0162674 by Tang.
With regard to claim 23, the combination of Kim in view of Kohno in view of Joyce in view of Fukiage in view of Cheng teaches that cleaning of the processing chamber can be performed “periodically at regular time intervals when the chamber is in an idle state” (Col. 3, 57-64 of Kim), but the combination of Kim in view of Kohno in view of Joyce in view of Fukiage in view of Cheng does not explicitly teach performing the cleaning in an idle time between different wafers being processed in the substrate-processing chamber.  
Tang teaches that plasma cleaning of a substrate-processing chamber can be successfully performed while the chamber is idle, and Tang teaches that plasma cleaning of a substrate-processing chamber can be successfully performed in a time between the chamber being used to process different wafers (Par. 0016 and 0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim in view of Kohno in view of Joyce in view of Fukiage in view of Cheng such that the chamber cleaning routine is performed in an idle chamber phase between different wafers being processed by the substrate-processing chamber.  Kim teaches that cleaning of the processing chamber can be performed “periodically at regular time intervals when the chamber is in an idle state”, and the motivation for performing the modification was provided by Tang, who teaches that plasma cleaning of a substrate-processing chamber can be successfully performed while the chamber is idle and in a time between the chamber being used to process different wafers.
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 6,328,043 to Kim in view of U.S. 2009/0308840 by Kohno in view of U.S.  as applied to claim 1 above, and further in view of U.S. 2011/0162674 by Tang.
With regard to claim 35, the combination of Kim in view of Kohno in view of Joyce in view of Fukiage in view of Cheng teaches that cleaning of the processing chamber can be performed “periodically at regular time intervals when the chamber is in an idle state” (Col. 3, 57-64 of Kim), but the combination of Kim in view of Kohno in view of Joyce in view of Fukiage in view of Cheng does not explicitly teach performing the cleaning in an idle time between different wafers being processed in the substrate-processing chamber.  
Tang teaches that plasma cleaning of a substrate-processing chamber can be successfully performed while the chamber is idle, and Tang teaches that plasma cleaning of a substrate-processing chamber can be successfully performed in a time between the chamber being used to process different wafers (Par. 0016 and 0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim in view of Kohno in view of Joyce in view of Fukiage in view of Cheng such that the chamber cleaning routine is performed in an idle chamber phase between different wafers being processed by the substrate-processing chamber.  Kim teaches that cleaning of the processing chamber can be performed “periodically at regular time intervals when the chamber is in an idle state”, and the motivation for performing the modification was provided by Tang, who teaches that plasma cleaning of a substrate-processing chamber can be successfully 
The combination Kim in view of Kohno in view of Joyce in view of Fukiage in view of Cheng in view of Tang does not explicitly teach that the cleaning routine is repeated at least twice in succession between the processing of wafers.  However, the combination of Kim in view of Kohno in view of Joyce in view of Fukiage in view of Cheng in view of Tang teaches repeating the cleaning routine every thirty minutes while the chamber is idle, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim in view of Kohno in view of Joyce in view of Fukiage in view of Cheng in view of Tang such that the cleaning routine is repeated at least twice during a prolonged idle time period between wafers in order to advantageously maintain the cleanliness of the chamber during such an idle time.  
Claims 1, 5, 6, 22, 24, 26, and 36-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2008/0070385 by Won in view of U.S. 2008/0317975 by Furui in U.S. 6,328,043 to Kim in view of U.S. 2004/0118436 by Joyce.
With regard to claims 1 and 24, Won teaches a method of cleaning a substrate processing chamber that comprises flowing a first gas comprising oxygen and argon into the chamber and generating a cleaning plasma from the first gas such that the plasma cleans the interior of the chamber, wherein the plasma cleaning of the chamber is performed after a previously-processed substrate is removed from the chamber (Par. 0071).  
Won does not teach performing a gas-only purge after performing the plasma cleaning step.
Furui teaches that when using a plasma to clean the interior of a substrate processing chamber, a plasma cleaning step can be advantageously followed with a purge of inert argon gas such that the flow of argon can advantageously promote the removal of undesired material from the chamber (Par. 0054-0059).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Won such that the plasma cleaning step is followed by a non-plasma step of purging the chamber with a flow of argon gas.  The motivation for performing the modification was provided by Furui, who teaches that when using a plasma to clean the interior of a substrate processing chamber, a plasma cleaning step can be advantageously followed with a purge of inert argon gas such that the flow of argon can advantageously promote the removal of undesired material from the chamber.  
The combination of Won in view of Furui does not teach performing an evacuation after the plasma treatment, and the combination of Won in view of Furui does not teach performing an evacuation after the argon purge.
Furui teaches that after performing a cleaning step, a vacuum pump can be used to evacuate the cleaning chamber down to a vacuum pressure such that cleaning species and any entrained contaminants can be advantageously sucked out of the processing chamber at the end of the cleaning step (Par. 0038 and 0054-0059).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Won in view of Furui such that a vacuum pump 
The combination of Won in view of Furui does not teach that the cleaning routine (comprising the plasma cleaning step, the post-plasma evacuation step, the non-plasma argon purge step, and the post-argon-purge evacuation step) is performed after an idle time period of at least ten minutes has elapsed.  
Kim teaches that when using a cleaning cycle comprising plasma treatment and non-plasma purging to clean a substrate processing system, the cleaning cycle can be performed periodically at regular time intervals while the system is idle in order to ensure cleanliness of the system (Col. 3, 40-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Won in view of Furui such that the cleaning routine of Won in view of Furui is performed periodically at regular detected time intervals while the chamber is idle.  Kim teaches that chamber cleaning can be successfully performed “periodically at regular time intervals” while a chamber is idle, and the motivation for performing the modification would be to repeatedly clean the chamber during a time when the chamber happens to be idle in order to advantageously ensure that the chamber is clean when needed again for substrate processing.  
The combination of Won in view of Furui in view of Kim teaches that cleaning of the processing chamber is performed periodically at regular time intervals when the chamber is in an idle state, but the combination of Won in view of Furui in view of Kim does not recite having a length of idle time prior to cleaning being at least ten minutes.
Joyce teaches that, when a plasma chamber for processing substrates is idle for an extended period of time, the chamber can be advantageously kept clean by repeating a cleaning routine for that chamber every thirty minutes (Abstract; Par. 0011-0014).  Joyce also teaches that that a controller can be used to perform the cleaning every thirty minutes while the chamber remains idle (Par. 0011-0014).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Won in view of Furui in view of Kim such that the cleaning routine of Won in view of Furui in view of Kim is repeated every thirty minutes during an extended idle time of the processing chamber, wherein the performance of the cleaning routine every thirty minutes is automatically controlled by a controller.  In this method of Won in view of Furui in view of Kim in view of Joyce, after the first iteration of the cleaning routine is performed, the controller is considered to determine that the chamber has become idle because the first iteration of the cleaning routine is finished, and the controller is considered to start an idle time period of 30 minutes prior to performing the next iteration of the cleaning of the chamber.  If the chamber remains idle for the idle time period of 30 minutes, the controller is configured to initiate the next performance of the cleaning routine.  The combination of Won in view of Furui in view of Kim teaches that cleaning of the processing chamber is performed periodically at regular time intervals when the chamber is in an idle state, and the 
The combination of Won in view of Furui in view of Kim in view of Joyce does not teach that generating the oxygen-comprising plasma increases the temperature of the treated chamber.  However, since the combination of Won in view of Furui in view of Kim in view of Joyce teaches performing the same steps as recited by applicant with the same materials as recited by applicant, it is reasonably expected that the same result will occur – namely, that the temperature of the chamber will increase as a result of the oxygen-comprising plasma being generated.  If this “reasonably expected” argument is not persuasive, here is another: in the art of cleaning a chamber with a plasma, it is well known that the temperature of the plasma is a result-effective variable because it affects the energy put into the cleaning, and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Won in view of Furui in view of Kim in view of Joyce such that the temperature of the plasma (which affects the chamber temperature) is optimized because, as is well known, the temperature of a cleaning 
With regard to claim 5, the combination Won in view of Furui in view of Kim in view of Joyce does not explicitly teach that the cleaning routine is repeated at least twice in succession.  However, the combination of Won in view of Furui in view of Kim in view of Joyce teaches repeating the cleaning routine every thirty minutes while the chamber is idle, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Won in view of Furui in view of Kim in view of Joyce such that the cleaning routine is repeated at least twice during a prolonged idle time period in order to advantageously maintain the cleanliness of the chamber.  
With regard to claim 6, in the combination of Won in view of Furui in view of Kim in view of Joyce, the argon that corresponds to applicant’s second gas is an inert gas.  
With regard to claim 22, the combination of Won in view of Furui in view of Kim in view of Joyce does not teach that the plasma is generated for a period sufficient to heat the chamber to an operating temperature reached during production.  However, in the art of plasma-cleaning a chamber’s interior, it is well known that the length of time of the plasma treatment is a result-effective variable because the plasma must be present for long enough to perform the needed amount of cleaning, and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Won in view of Furui in view of Kim in view of Joyce such that the length of time of the plasma treatment is optimized.  
With regard to claim 26, in the method of Won in view of Furui in view of Kim in view of Joyce, the oxygen gas is supplied to the chamber with inert argon carrier gas (Par. 0071 of Won).  A time period when the oxygen and argon art flowing towards the chamber (prior to plasma generation) can be divided in half into first and second periods of time.  The first period of time corresponds to applicant’s step of flowing an inert gas of the first gas, and the second period of time (which occurs after the first period of time) corresponds to applicant’s step of flowing oxygen of the first gas.  
The combination of Won in view of Furui in view of Kim in view of Joyce, as developed thus far, does not teach that radio frequency is used to generate the plasma.  However, Won teaches having the plasma chamber be a radio frequency chamber, and Won teaches that radio frequency can successfully generate an oxygen-based plasma (Par. 0071).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Won in view of Furui in view of Kim in view of Joyce such that the oxygen cleaning plasma is generated with radio frequency.  Won teaches having the plasma chamber be a radio frequency chamber, and the motivation for performing the modification was provided by Won, who teaches that radio frequency can successfully be used to generate an oxygen plasma.  
With regard to claim 36, the combination Won in view of Furui in view of Kim in view of Joyce does not explicitly recite that the controller determines that the production with the chamber has not resumed, but in the combination of Won in view of Furui in view of Kim in view of Joyce, the purpose of the cleaning-while-idle routine is to clean the chamber while it is idle, not to clean the chamber while it is being used for production.  Therefore, it would have been obvious to one of ordinary skill in the art 
With regard to claim 37, the combination of Won in view of Furui in view of Kim in view of Joyce teaches that the controller is configured to execute the cleaning routine every 30 minutes while the chamber is idle.  However, the combination of Won in view of Furui in view of Kim in view of Joyce does not recite how the controller knows when 30 minutes has elapsed.  However, in the art of controllers, it is well known that a controller can use a timer to determine when a certain amount of time has passed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Won in view of Furui in view of Kim in view of Joyce such that the controller uses a timer to determine when 30 minutes has passed, and the motivation for performing the modification was provided by the fact that, in the art of controllers, it is well known that a controller can use a timer to determine when a certain amount of time has passed.  
With regard to claim 38, the combination Won in view of Furui in view of Kim in view of Joyce does not explicitly teach that the cleaning routine is repeated at least three times in succession such that that the second performance of the cleaning routine can correspond to applicant’s first sequence.  However, the combination of Won in view first sequence, and the third performance of the cleaning routine corresponds to applicant’s second sequence.
With regard to claim 39, the combination Won in view of Furui in view of Kim in view of Joyce does not explicitly teach that the cleaning routine is repeated at least four times in succession such that that the fourth performance of the cleaning routine can correspond to applicant’s third sequence.  However, the combination of Won in view of Furui in view of Kim in view of Joyce teaches repeating the cleaning routine every thirty minutes while the chamber is idle, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Won in view of Furui in view of Kim in view of Joyce such that the cleaning routine is performed at least four times during a prolonged idle time period in order to advantageously maintain the cleanliness of the chamber.  In this combination of Won in view of Furui in view of Kim in view of Joyce, the second performance of the cleaning routine corresponds to applicant’s first sequence, the third performance of the cleaning routine corresponds to applicant’s second sequence, and the fourth performance of the cleaning routine corresponds to applicant’s third sequence
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2008/0070385 by Won in view of U.S. 2008/0317975 by Furui in U.S. 6,328,043 to Kim in view of U.S. 2004/0118436 by Joyce as applied to claim 22 above, and further in view of U.S. 2011/0162674 by Tang.
With regard to claim 23, the combination of Won in view of Furui in view of Kim in view of Joyce teaches that cleaning of the processing chamber can be performed periodically at regular time intervals when the chamber is in an idle state, but the combination of Won in view of Furui in view of Kim in view of Joyce does not explicitly teach performing the cleaning in an idle time between different wafers being processed in the substrate-processing chamber.  
Tang teaches that plasma cleaning of a substrate-processing chamber can be successfully performed while the chamber is idle, and Tang teaches that plasma cleaning of a substrate-processing chamber can be successfully performed in a time between the chamber being used to process different wafers (Par. 0016 and 0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Won in view of Furui in view of Kim in view of Joyce such that the chamber cleaning routine is performed in an idle chamber phase between different wafers being processed by the substrate-processing chamber. The combination of Won in view of Furui in view of Kim in view of Joyce teaches that cleaning of the processing chamber can be performed periodically at regular time intervals when the chamber is in an idle state, and the motivation for performing the modification was provided by Tang, who teaches that plasma cleaning of .
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2008/0070385 by Won in view of U.S. 2008/0317975 by Furui in U.S. 6,328,043 to Kim in view of U.S. 2004/0118436 by Joyce as applied to claim 1 above, and further in view of U.S. 2011/0162674 by Tang.
With regard to claim 35, the combination of Won in view of Furui in view of Kim in view of Joyce teaches that cleaning of the processing chamber is performed periodically at regular time intervals when the chamber is in an idle state, but the combination of Won in view of Furui in view of Kim in view of Joyce does not explicitly teach performing the cleaning in an idle time between different wafers being processed in the substrate-processing chamber.  
Tang teaches that plasma cleaning of a substrate-processing chamber can be successfully performed while the chamber is idle, and Tang teaches that plasma cleaning of a substrate-processing chamber can be successfully performed in a time between the chamber being used to process different wafers (Par. 0016 and 0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Won in view of Furui in view of Kim in view of Joyce such that the chamber cleaning routine is performed in an idle chamber phase between different wafers being processed by the substrate-processing chamber.  The combination of Won in view of Furui in view of Kim in view of Joyce teaches that cleaning of the processing chamber is performed periodically at regular time intervals when the chamber is in an idle state, and the motivation for performing 
The combination Won in view of Furui in view of Kim in view of Joyce in view of Tang does not explicitly teach that the cleaning routine is repeated at least twice in succession between the processing of wafers.  However, the combination of Won in view of Furui in view of Kim in view of Joyce in view of Tang teaches repeating the cleaning routine every thirty minutes while the chamber is idle, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Won in view of Furui in view of Kim in view of Joyce in view of Tang such that the cleaning routine is repeated at least twice during a prolonged idle time period between wafers in order to advantageously maintain the cleanliness of the chamber during such an idle time.  

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
March 12, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714